Name: Commission Regulation (EEC) No 2793/90 of 27 September 1990 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 9. 90 Official Journal of the European Communities No L 265/29 COMMISSION REGULATION (EEC) No 2793/90 of 27 September 1990 fixing the amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2496/90 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (5), as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2530/90 f7), as last amended by Regulation (EEC) No 2717/90 (8); Whereas the abatement of the subsidy for sunflower which arises, where appropriate, from the system of maximum guaranteed quantities for the 1990/91 marke ­ ting year, has not yet been fixed for sunflower ; whereas the amount of the subsidy for the 1990/91 marketing year has been calculated provisionally on the basis of the abatement for the 1989/90 marketing year ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2530/90 to the infor Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (l0) is as set out in Annex III for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 ("), for sunflower seed harvested and processed in Portugal is as set out in Annex III . 4. However, the amount of the subsidy in the case of advance fixing for the 1990/91 marketing year for sunflower will be confirmed or replaced as from 28 September 1990 to take into account the application of the system of maximum guaranteed quantities for this marketing year. Article 2 This Regulation shall enter into force on 28 September 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 September 1990. For the Commission Ray MAC SHARRY Member of the Commission ( l ) OJ No 172, 30 . 9 . 1966, p. 3025/66. 0 OJ No L 280, 29. 9. 1989, p. 2. O OJ No L 164, 24. 6 . 1985, p. 11 . (&lt;) OJ No L 236, 31 . 8 . 1990 , p. 8 . 0 OJ No L 167, 25. 7. 1972, p. 9 . ( «) OJ No L 201 , 31 . 7. 1988 , p. 11 . O OJ No L 266, 28 . 9. 1983, p. 1 . (,0) OJ No L 53, 1 . 3 . 1986, p. 47. (") OJ No L 183, 3 . 7. 1987, p. 18 . 0 OJ No L 237, 1 . 9 . 1990, p . 59 . ( «) OJ No L 258, 22. 9 . 1990, p. 29. No L 265/30 Official Journal of the European Communities 28 . 9 . 90 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period 9 10 11 12 1 2 1 . Gross aids (ECU) :  Spain 0,000 0,000 0,000 0,000 0,000 0,000  Portugal 0,000 0,000 0,000 0,000 26,735 26,574  Other Member States 19,890 19,968 19,451 19,728 19,765 19,604 2. Final aids : I I I \ (a) Seed harvested and processed in : \ I I \  Federal Republic of Germany (DM) 46,57 46,75 45,54 46,19 46,27 46,04  Netherlands (Fl) 52,47 52,67 51,31 52,04 52,14 51,87  BLEU (Bfrs/Lfrs) 960,43 964,19 939,23 952^61 954,39 947,63  France (FF) 156,17 156,79 152,73 154,90 155,19 153,93  Denmark (Dkr) 177,62 178,32 173,70 176,17 176,50 175,06  Ireland ( £ Irl) 17382 17,450 16,998 17,240 17,273 17,132  United Kingdom ( £) 15,210 15,272 14,825 15,008 15,032 14,800  Italy (Lit) 34 841 34 977 34 072 34 557 34 622 34 340  Greece (Dr) 4 130,74 4 142,65 3 989,34 4 027,67 4 031,84 3 904,76 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Pta) 0,00 0,00 0,00 0,00 0,00 0,00 (c) Seed harvested in Portugal and processed : I  in Portugal (Esc) 0,00 0,00 0,00 0,00 5 475,45 5 397,70  in another Member State (Esc) 5 523,18 5 539,54 5 425,09 5 468,67 5 475,45 5 397,70 28 . 9 . 90 Official Journal of the European Communities No L 265/31 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period 9 10 11 12 1 2 1 . Gross aids (ECU) : I I I  Spain 2,500 2,500 2,500 2,500 2,500 2,500  Portugal 2,500 2,500 2,500 2,500 29,235 29,074  Other Member States 22,390 22,468 21,951 22,228 22,265 22,104 2. Final aids : l l \ (a) Seed harvested and processed in : I I \  Federal Republic of Germany (DM) 52,42 52,60 51,39 52,04 52,13 51,89  Netherlands (Fl) 59,06 59,27 57,90 58,63 58,73 58,46  BLEU (Bfrs/Lfrs) 1 081,14 1 084,91 1 059,95 1 073,32 1 075,1 1 1 068,35  France (FF) 175,80 176,41 172,36 174,53 174,82 173,56  Denmark (Dkr) 199,94 200,64 196,02 198,50 198,83 197,39  Ireland ( £ Irl) 19,567 19,635 19,183 19,425 19,457 19,317  United Kingdom ( £) 17,159 17,221 16,774 16,957 16,981 16,749  Italy (Lit) 39 220 39 357 38 451 38 936 39 001 38 719  Greece (Dr) 4 674,09 4 686,01 4 532,70 4 571,02 4 575,20 4 448,12 (b) Seed harvested in Spain and processed : I I I  in Spain (Pta) 382,24 382,24 382,24 382,24 382,24 382,24  in another Member State (Pta) 110,71 122,24 41,53 74,86 81,37 33,58 (c) Seed harvested in Portugal and processed : I I I  in Portugal (Esc) 517,26 517,26 . 517,26 517,26 5 992,70 5 914,95  in another Member State (Esc) 6 040,44 6056,79 5 942,35 5 985,92 5 992,70 5 914,95 No L 265/32 Official Journal of the European Communities 28 . 9. 90 ANNEX III Aids to sunflower seed (amounts per 100 kg) \ Current 1st period 2nd period 3rd period 4th period9 (') 10 (') ll (') 12 (') M') 1 . Gross aids (ECU): I \  Spain 8,600 8,600 8,600 8,600 28,777  Portugal 0,000 0,000 0,000 0,000 37,796  Other Member States 34,476 34,606 34,737 35,063 34,196 2. Final aids : I (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM) 80,71 81,02 81,32 82,09 80,06  Netherlands (Fl) 90,94 91,29 91,63 92,49 90,20  BLEU (Bfrs/Lfrs) 1 664,74 1 671,02 1 677,34 1 693,08 1 651,22  France (FF) 270,70 271,72 272,75 275,31 268,50  Denmark (Dkr) 307,87 309,03 310,20 313,11 305,37  Ireland ( £ Irl) 30,129 30,242 30,357 30,642 29,884  United Kingdom ( £) 26,582 26,686 26,759 26,983 26,276  Italy (Lit) 60 391 60 618 60 848 61 419 59 900  Greece (Dr) 7 301,99 7 326,03 7 324,19 7 374,41 7 164,19 (b) Seed harvested in Spain and processed : \  in Spain (Pta) 1 314,91 1 314,91 1 314,91 1 314,91 4 463,36  in another Member State (Pta) 4 584,48 4 603,71 4 620,03 4 662,43 4 534,65 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 7 761,18  in Spain (Esc) 8018,03 8045,90 8 067,80 8 123,05 7 934,60  in another Member State (Esc) 7 842,78 7 870,04 7 891,47 7 945,51 7 761,18 3. Compensatory aids : II IIIl  in Spain (Pta) 4 557,45 4 576,68 4 593,00 4 635,40  4. Special aid : IIIl Il  in Portugal (Esc) 7 842,78 7 870,04 7 891,47 7 945,51  (') Subject, in cases of advance fixing for the 1990/91 marketing year, to application of maximum guaranteed quantity arrangements for that marketing year. (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0223450 . ANNEX IV Exchange rate of (he ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) \ Current9 1st period10 2nd period11 3rd period12 4th period1 5th period2 DM 2,060430 2,057290 2,053810 2,050580 2,050580 2,041450 Fl 2,322950 2,319380 2,315570 2,311960 2,311960 2,301740 Bfrs/Lfrs 42,386700 42,340100 42,286700 42,236000 42,236000 42,113000 FF 6,899960 6,898570 6,898440 6,897830 6,897830 6,894970 Dkr 7,846020 7,848860 7,850460 7,852150 7,852150 7,852820 £Irl 0,766744 0,767649 0,767690 0,768297 0,768297 0,769691 £ 0,701002 0,703675 0,706281 0,708466 0,708466 0,714430 Lit 1 538^5 1 537,88 1 538,32 1 539,42 1 539,42 1 543,60 Dr 201,94600 203,39500 205,37700 206,89200 206,89200 212,34500 Esc 182,47000 183,05200 183,74800 184,69600 184,69600 187,48800 Pta 129,03800 129,50700 129,95900 130,40700 130,40700 131,62000